Citation Nr: 1022234	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and his spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1947 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2009, the Veteran and his spouse testified before the 
undersigned at a hearing at the Waco, Texas RO.  In November 
2009, the Board reopened the previously denied claim of 
service connection for hypertension and remanded it for 
further evidentiary development.  As will be further 
explained below, this development having been achieved, the 
issue is now ready for appellate review.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that hypertension was present in-service; 
hypertension manifested itself to a compensable degree in the 
first post-service year; hypertension is related to service; 
or that hypertension was caused or aggravated by a service 
connected disability including the Veteran's service 
connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during military 
service, it may not be presumed to have been incurred 
therein, and it was not caused or aggravated by a service 
connected disability including diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

After careful review of the claim's files, the Board finds 
that the letters dated in May 2005 and June 2008 fully 
satisfied the duty to notify provisions including notice 
regarding disability ratings and effective dates as per the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), but not as to notice of the regulations governing 
secondary service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim via the June 2008 letter.  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran because 
after the notice was sent the RO readjudicated the claim in a 
February 2010 supplemental statement of the case.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Similarly, the Board finds that the lack of notice regarding 
the regulations governing secondary service connection 
nonprejudicial to the Veteran because a reasonable person 
from reading the March 2009 rating decision as well as the 
May 2009, January 2010, and February 2010 supplemental 
statements of the case would understand what evidence is 
necessary to support his claim.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's files all identified and 
available records relevant to the current appeal including 
the Veteran's service treatment records and post-service 
private and VA treatment records.  As to the claim of 
secondary service connection for hypertension, in November 
2007, October 2008, and December 2009 VA obtained opinions 
with regard to the relationship between the Veteran's service 
connected diabetes mellitus and his hypertension which the 
Board finds are adequate to adjudicate the appeal because the 
examiners had the record on appeal and, after an examination 
of that record and the claimant, provided a medical opinion 
as to this issue.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  The Board also finds that 
the post remand medical opinion dated in December 2009 
satisfied the November 2009 Board remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008) (holding that only substantial, and 
not strict compliance with the terms of the request, is 
required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding 
that there was no Stegall violation when the examiner made 
the ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).

As to the claim of direct service connection for 
hypertension, the Board finds that a remand for a VA 
examination to obtain a medical opinion as to whether current 
hypertension is directly due to military service is not 
required because the in-service and the post-service 
treatment records are negative for the diagnosed disorder for 
almost twenty years after the Veteran's separation from 
military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Claim

The Veteran contends that he has hypertension due to his 
military service and/or secondary to his service connected 
diabetes mellitus, type II.   It is also requested that the 
Veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Moreover, where a Veteran served 90 days or more 
during a period of war and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established 
for a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.  This includes disability 
made chronically worse by service- connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

As to the question of whether or not the Veteran's 
hypertension was caused or aggravated by a service connected 
disability under 38 C.F.R. § 3.310, the Board remanded the 
issue in November 2009 in order to have an examiner determine 
whether the Veteran's hypertension was aggravated by his 
service-connected diabetes mellitus, type II.  In this 
regard, the November 2007, October 2008, and December 2009 VA 
examiners opined, after reviewing the entire c-file, that the 
Veteran's hypertension is not caused and/or aggravated by the 
Veteran's service-connected diabetes mellitus, type II.  The 
two most recent VA examiners further noted that the medical 
literature supports these opinions.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

In this regard, while the Veteran, his representative, his 
son, and his wife are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with dizziness since 
service, they are not competent to provide evidence as to 
complex medical questions.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Also see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Therefore, these 
opinions are not competent with regard to an assessment as to 
etiology.  Moreover, the Board finds that the lay statements 
as to a nexus are outweighed by the above VA examiners 
opinions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Therefore, after considering all the evidence of record the 
Board finds that the Veteran's hypertension is not caused or 
aggravated by his service connected diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

As to service incurrence under 38 C.F.R. § 3.303(a), the 
service treatment records document elevated blood pressure 
ratings on several occasion including at physicals dating in 
April 1956, November 1958, and August 1968.  However, the 
February 1969 separation examination noted that the Veteran 
reported he had a history of hypertension and that he had 
experience high blood pressure on several physicals in the 
past.  However, the examiner thereafter opined that the 
Veteran's three day blood pressure checks at those times were 
all within normal ranges and his cardiovascular system was 
normal.  Moreover, the service treatment records do not ever 
show the Veteran being diagnosed with hypertension and 
because hypertension cannot be diagnosed by its readily 
observable symptoms, neither the Veteran, his representative, 
his son, and/or his wife is competent and credible to provide 
a diagnosis of hypertension.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, 
entitlement to service connection for hypertension based on 
in-service incurrence must be denied despite the fact that 
the Veteran had documented high blood pressure while on 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1969 and his first 
record of elevated blood pressure starting seven years after 
service in 1976 and the first diagnosis of hypertension 
starting almost twenty years after service in 1988 weighs 
heavily against his claim.  Put another way, the almost 
twenty year gap between the Veteran's discharge from active 
duty and the first diagnosis of hypertension weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

In this regard, the Board acknowledges, as it did above, that 
the Veteran, his representative, his son, and his wife are 
competent to give evidence about what they see and the 
claimant is competent to give evidence about what he sees and 
feels.  See Buchanan, supra; Charles, supra.  However, upon 
review of the claims folders, the Board finds that these lay 
assertion that the Veteran had a problem with hypertension 
since service are not credible.  In this regard, these claims 
are contrary to what is found in the February 1969 separation 
examination and post-service medical records.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder 
for almost twenty years following his separation from of 
active duty, than these lay claims.  Therefore, entitlement 
to service connection for hypertension based continuity of 
symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(b).

As for service connection based on the documentation of the 
disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the post-service record is negative for a 
medical opinion linking the Veteran's current hypertension to 
his military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran, his representative, his son, and his wife 
claims that the appellant's hypertension was caused by his 
military service, laypersons are generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

As noted above, the Veteran, his representative, his son, and 
his wife are competent to give evidence about what they see 
and the claimant is competent to give evidence about what he 
sees and feels.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, none of these lay 
persons are competent to provide evidence as to complex 
medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Therefore, these opinions are not competent with 
regard to an assessment as to etiology.  Moreover, the Board 
finds that the lay statements as to a nexus are outweighed by 
the medical evidence of record which is negative for a 
diagnosis of hypertension for almost twenty years after the 
Veteran's separation from military service.  

Therefore, the Board also finds that service connection for 
hypertension is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Lastly, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307 and 3.309 do not help the Veteran in 
establishing his claim because the record does not show the 
Veteran being diagnosed with hypertension in the first-post-
service year.  



In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


